       Case 20-00157-ELG            Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58         Desc Main
                                             Document      Page 1 of 14
The order below is hereby signed.

Signed: March 4 2021




                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF COLUMBIA

        In re:                                                     Case No. 20-00157-ELG

                 Kehinde A. Taiwo,                                 Chapter 13
                       Debtor.


                  MEMORANDUM DECISION AND ORDER APPROVING IN PART AND
                 DENYING IN PART COUNSEL’S APPLICATION FOR COMPENSATION

                 The Court has before it the Application for Allowance of Compensation (the

        “Application”) filed by counsel (“Counsel”) for the debtor (the “Debtor”) in the above-captioned

        bankruptcy case. ECF No. 48. In the Application, Counsel seeks approval of compensation in the

        amount of $4,500.00, of which $1,500.00 was paid prior to the filing of the petition and is

        represented to remain in Counsel’s escrow account pending an order approving compensation. For

        the reasons set forth below, the Court will approve the Application in part, granting Counsel an

        allowed administrative expense in the amount of $2,500.00, authorizing the chapter 13 trustee to

        disburse the unpaid $1,000.00 to Counsel, and disallowing the remaining $2,000.00, but providing

        Counsel fourteen (14) days from entry of this Order to file a supplemental application with an

        invoice reflecting contemporaneous time entries in support of the disallowed amount.




                                                    Page 1 of 14
Case 20-00157-ELG              Doc 57      Filed 03/05/21 Entered 03/05/21 09:17:58                        Desc Main
                                          Document      Page 2 of 14




                                                       I. Facts

           The Debtor commenced this case on March 16, 2020 under Chapter 13 of Title 11 of the

United States Code, 11 U.S.C. §§ 101–1532 (as hereafter amended, the “Bankruptcy Code”). In

the Disclosure of Compensation of Attorney for Debtor (the “Disclosure”), ECF No. 1, at 44, filed

by Counsel contemporaneously with the Debtor’s petition, a flat fee agreement for representation

in this chapter 13 case was disclosed in an amount of $4,500.00, of which $1,500.00 had been

received pre-petition, with a remaining balance due of $3,000.00. Id. Counsel additionally

disclosed that his representation of the Debtor included “Negotiations with secured creditors to

reduce to market value; exemption planning; preparation and filing of reaffirmation agreements

and applications as needed; preparation and filing of motions pursuant to 11 [U.S.C. §]

522(f)(2)(A) for avoidance of liens on household goods.” Id. Counsel’s flat fee did not include

“Representation of the debtors [sic] in any dischargeability actions, judicial lien avoidances, relief

from stay actions[,] or any other adversary proceeding.” Id.

           In order to evaluate Counsel’s request for fees in this case, a brief review of the history of

the case is required. On the petition date, in addition to the Debtor’s Petition, Counsel filed a

proposed Chapter 13 Plan (the “First Plan”) (ECF No. 2) and a Motion to Extend Automatic Stay

or in the Alternative, Impose the Automatic Stay (the “Motion to Extend Stay”) (ECF No. 10), as

the instant case was the second filing by the Debtor within a twelve-month period. The Court

entered an order granting the Motion to Extend Stay on April 7, 2020. ECF No. 16. The First Plan

was first set for a confirmation hearing on May 15, 2020 that was continued by agreement several

times until October 16, 2020.1


1
    After Judge Gunn was appointed to the bench, this case was transferred to her on September 10, 2020.


                                                    Page 2 of 14
Case 20-00157-ELG          Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58            Desc Main
                                    Document      Page 3 of 14




          On August 7, 2020, HSBC Bank USA, N.A., as Trustee for the Registered Holders of

Nomura Home Equity Home Loan, Inc. Asset-Backed Certificates, Series 2007-2 (“HSBC”) filed

for relief from both the automatic stay and the co-debtor stay (the “Motion for Relief”). ECF No.

24. On August 27, 2020, Counsel filed a standard form Opposition (the “Opposition”) (ECF No.

30). Following the filing of the Opposition, the parties negotiated and submitted what the Court

will describe as a basic Agreed Order and Stipulation Modifying Automatic Stay (ECF No. 32),

which the Court entered on September 11, 2020. ECF No. 34. As a result of the resolution, neither

Counsel nor counsel for HSBC appeared for the September 3, 2020 hearing on the Motion for

Relief.

          On October 16, 2020, the Court held a confirmation hearing on the Debtor’s First Plan. At

the conclusion of the hearing, and by order entered that same day, the Court denied confirmation

of the First Plan pursuant to the chapter 13 trustee’s recommendation and gave the Debtor twenty-

one (21) days to file an amended chapter 13 plan or the case would be dismissed. ECF No. 37.

However, despite the terms of the Order, the Court neglected to dismiss the Debtor’s case after the

expiration of the 21-days when the Debtor failed to timely file an amended plan. Instead, the case

remained open and the Debtor ultimately filed an untimely amended plan (the “Second Plan”) on

December 16, 2020, forty-one (41) days after entry of the previous Order. A confirmation hearing

on the Second Plan was scheduled for January 22, 2021.

          In conjunction with filing the Second Plan, Counsel filed objections to two proofs of claim

(together, the “Objections”) held by the mortgage holders in this case, HSBC and U.S. Bank, N.A.

ECF Nos. 40 and 43. The hearing on such objections was noticed by Counsel for February 4, 2021,

after the confirmation hearing on the Second Plan. The Court held the second confirmation hearing



                                             Page 3 of 14
Case 20-00157-ELG         Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58              Desc Main
                                   Document      Page 4 of 14




on January 22, 2021, and notwithstanding the pending Objections, the Court denied confirmation

of the Second Plan without leave to amend and found that cause existed to dismiss the instant case

under § 1307 of the Bankruptcy Code, including but not limited to § 1307(c)(5). ECF No. 52.

However, in order to provide Counsel an opportunity to file this Application prior to dismissal, the

Court gave the Debtor fourteen days to convert the case to one under another chapter or to

voluntarily dismiss the case. Id. Due to the pending dismissal, the Court continued the hearings on

the Objections to February 19, 2021, ECF No. 51, and later cancelled the hearings indefinitely

pending entry of this Order and dismissal of the Debtor’s case. The Debtor withdrew the

Objections on February 25, 2021. ECF No. 56.

                                               II. Discussion

       The Court has before it an application for compensation filed by Counsel in a chapter 13

case in which a plan was never confirmed and that the Court has determined there is cause to

dismiss. In its review of Counsel’s request, the Court not only considers the Application, but also

takes judicial notice of the totality of the docket and pleadings in this case, and reviews the relief

requested therein in conjunction with the content, quality, presentation, and timeliness of all

pleadings in the docket for this matter.

       In the Application, Counsel indicates that the services rendered to the Debtor for which he

seeks compensation were “(a) Examining and analyzing the debtor’s financial situation[;] and (b)

Preparing and filing the Debtor(s) Objection to two (2) Proofs of Claim and other necessary

documents and pleadings in the case for the debtor’s Chapter 13 Plan.” Application at 1-2. The

Court is mindful of the prevalence of form pleadings used by practitioners, but at the same time is

troubled that Counsel only minimally modified his Application from a standard application



                                            Page 4 of 14
Case 20-00157-ELG            Doc 57      Filed 03/05/21 Entered 03/05/21 09:17:58                     Desc Main
                                        Document      Page 5 of 14




reflecting a case that resulted in a confirmed plan. The Court recognizes and seeks to balance the

practical reality that while all chapter 13 cases should be projected to succeed at the time of filing,

many will ultimately fail, and at the same time, counsel deserve to be compensated for services in

cases to be dismissed before confirmation, as in this case. However, the Court is simultaneously

cognizant that the services rendered in such cases can be substantially less than those rendered

throughout the entirety of a successful chapter 13 case, and the fees the Court awards must be

reasonable and proportional thereto consistent with the requirements of 11 U.S.C. § 330. See fuller

discussion infra.

        The Court appreciates (i) the amount of work provided by counsel to chapter 13 debtors

prior to confirmation of a plan, (ii) that many times counsel receive only a small (or no) pre-petition

deposit, and (iii) that counsel may only receive compensation from or through the chapter 13

trustee. In a pre-confirmation case to be dismissed, the chapter 13 trustee generally holds

undisbursed funds paid under a proposed plan. See 11 U.S.C. § 1326(a)(1) (requiring a debtor to

begin payments to the chapter 13 trustee not later than 30 days after the date of filing of the

petition). Pursuant to § 1326(a)(2) of the Bankruptcy Code, if a chapter 13 plan is “not confirmed,”

the chapter 13 trustee must return to the debtor any funds held less the amount of any unpaid claim

allowed under § 503(b) of the Bankruptcy Code. 11 U.S.C. § 1326(a)(2).2 This Court joins the

majority of Courts and finds that § 1326(a)(2) authorizes the chapter 13 trustee to pay allowed

administrative claims prior to returning any remaining funds to the debtor when a chapter 13 case

is dismissed pre-confirmation. See In re Ward, 523 B.R. 142, 147-48 (E.D. Wis. 2014) (analyzing


2
  The Court notes that in practice and for practical purposes of avoiding return of funds which would immediately
have to be repaid, when a confirmation of a plan is denied with leave to amend, chapter 13 trustees generally retain
funds pending the filing of a modified plan.


                                                  Page 5 of 14
Case 20-00157-ELG        Doc 57     Filed 03/05/21 Entered 03/05/21 09:17:58             Desc Main
                                   Document      Page 6 of 14




cases and finding that “11 U.S.C. § 1326(a)(2) applies . . . much more closely to [post-petition

plan payments] than 11 U.S.C. § 349(b)(3), which would apply only to the pre-petition estate”);

In re Elms, 603 B.R. 11, 15 n.10 (Bankr. S.D. Ohio 2019) (noting that § 1326(a)(2) allows payment

of administrative expenses only in a case dismissed pre-confirmation, in the course of directing

the chapter 13 trustee to return all funds held to the Debtor in a case dismissed post-confirmation);

In re Jankauskas, 593 B.R. 1, 5 (Bankr. N.D. Ga. 2018) (noting that § 1326(a)(2) provides for

returning payments made by a debtor and held by the chapter 13 trustee back to the debtor less

allowed administrative expenses after pre-confirmation dismissal, in the course of holding that

§ 1326(a)(2) does not apply to funds held by the chapter 13 trustee paid by other sources) (citing

In re Hamilton, 493 B.R. 31, 34-37 (Bankr. M.D. Tenn. 2013) (comparing cases disposing of plan

payments held by the chapter 13 trustee pre- and post-confirmation at 34 nn.4-5, in the course of

determining disposition of funds held by the chapter 13 trustee upon post-confirmation dismissal));

In re Gonzales, 578 B.R. 627, 628 (Bankr. W.D. Mich. 2017) (noting that the Code requires the

trustee to return funds to the debtor upon a pre-confirmation dismissal after deducting allowed

administrative claims, in the course of holding that the chapter 13 trustee may not further disburse

funds to creditors after a post-confirmation dismissal, nor can counsel be paid under § 349(b)(3)).

But cf. In re Bateson, 551 B.R. 807, 813 (Bankr. E.D. Mich. 2016) (finding that the chapter 13

trustee’s duty to implement § 1326(a)(2) terminates immediately upon dismissal, albeit in the

context of a post-confirmation dismissal). The third sentence of § 1326(a)(2), operative when a

plan is “not confirmed,” guides the trustee’s action upon a pre-confirmation dismissal. There is no

conflict with § 349(b)(3), which returns estate property to its pre-petition source, as § 1326(a)(2)

disposes of estate property arising from the debtor’s post-petition payments by paying allowed



                                           Page 6 of 14
Case 20-00157-ELG        Doc 57     Filed 03/05/21 Entered 03/05/21 09:17:58             Desc Main
                                   Document      Page 7 of 14




administrative claims from those funds and returning any remaining balance to the debtor.

Maintaining the viability of the third sentence upon dismissal is also consistent with practice, as a

chapter 13 trustee typically returns funds under that provision only when a case is dismissed, and

not merely when plan confirmation is denied with leave to amend. But see In re Lewis 346 B.R.

89, 104-05 (Bankr. E.D. Pa. 2006) (finding that the third sentence of § 1326(a)(2) no longer applies

after a pre-confirmation dismissal, but it nevertheless constitutes cause to permit payment of even

a pending but not yet approved fee application under § 349(b)(3)). While the Court finds that the

third sentence of § 1326(a)(2) remains applicable upon dismissal, the Court further finds that in

order for debtor’s counsel in such a chapter 13 case to be entitled to payment under § 1326(a)(2),

counsel’s fees must be approved by this Court (i.e., counsel must hold an “unpaid claim allowed

under section 503(b)”) prior to dismissal.

       In the Application, Counsel has requested approval of the full $4,500.00 agreed to with the

Debtor as a flat fee for representation throughout the entirety of this case, subject to certain

exclusions, without any time entries or other justification to support such request. While the Court

does not have a presumptively reasonable flat fee in chapter 13 cases, it has generally recognized

those of the neighboring jurisdictions of the Eastern District of Virginia ($5,488.00), see

“Adjustment of Dollar Amounts” pursuant to E.D. Va. LBR 2016-1(C), and the District of

Maryland ($4,925.00, “for all matters in the main case . . . . [except] for work done upon matters

that were not reasonably expected and that are extraordinary.”), see D. Md. LBR App. F, as

reasonable for purposes of 11 U.S.C. § 330. The District of Maryland has three tiers of flat fees

corresponding to representation through (1) plan confirmation, (2) 90 days after confirmation, and

(3) through the entire case. Id. Counsel’s flat fee in this case, $4,500.00, is below the amounts for



                                             Page 7 of 14
Case 20-00157-ELG         Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58              Desc Main
                                   Document      Page 8 of 14




a complete case in each of the Court’s neighboring districts, and would therefore generally fall

within the Court’s recognized range of fees meeting the standard of reasonableness in this District

for a complete chapter 13 representation through discharge. However, as this case is ripe for

dismissal, it will never reach confirmation of a chapter 13 plan.

       With these standards in mind, the Court must address two issues in order to fully consider

the Application. First, what is the appropriate test to determine Counsel’s “reasonable

compensation” for representation in a chapter 13 case within the meaning of § 330(a)(3) and

(a)(4)(B) of the Bankruptcy Code? See Younger v. Pa. Res. Corp. (In re Younger), 360 B.R. 89,

95 (Bankr. W.D. Pa. 2006) (citing, inter alia, Lamie v. U.S. Trustee, 540 U.S. 526, 541 (2004))

(finding that chapter 13 cases are compensated under § 330(a)(4)(B) rather than § 330(a)(1)(A)).

Second, under the appropriate test, what is “reasonable compensation” for this chapter 13 case,

which stands to be dismissed pre-confirmation?

                 A. The Appropriate Metric for “Reasonable Compensation”

       In this Circuit, to determine the reasonableness of fees, applications for compensation are

analyzed under a three-part process that determines a “lodestar”—consisting of (1) the reasonable

hourly rate for each person for whom compensation is requested, and (2) the number of hours

reasonably expended by each such person—and then determines (3) any adjustments warranted to

the lodestar. See Makray v. Perez, 159 F. Supp. 3d 25, 30 (D.D.C. 2016) (first citing Eley v. District

of Columbia, 793 F.3d 97, 100 (D.C. Cir. 2015), and then citing Salazar ex rel. Salazar v. District

of Columbia, 809 F.3d 58, 61 (D.C. Cir. 2015)). Factors relevant to each person’s reasonable

hourly rate include, at minimum (1) the person’s “billing practices,” i.e., the actual non-reduced

rate they have charged or could have realistically charged clients; (2) their skill, experience, and



                                            Page 8 of 14
Case 20-00157-ELG              Doc 57       Filed 03/05/21 Entered 03/05/21 09:17:58                         Desc Main
                                           Document      Page 9 of 14




reputation3 in bankruptcy; and (3) prevailing market rates in the community. See 11 U.S.C.

§ 330(a)(3); Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 546 (2010); Eley, 793 F.3d at 100

(citing Covington v. District of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995)); Covington, 57

F.3d at 1107-08. Between the prevailing weight and an attorney’s customary rate, the local

prevailing rate receives heavier weight. See Makray, 159 F. Supp. 3d at 30 (quoting West v. Potter,

717 F.3d 1030, 1034 (D.C. Cir. 2013), 37 (quoting Perdue, 559 U.S. at 551-52), 40-41 (first

quoting Save Our Cumberland Mountains, Inc. v. Hodel (“SOCM”), 857 F.2d 1516, 1524 (D.C.

Cir. 1988), and then quoting Eley, 793 F.3d at 105); see also id. at 44 (comparing Perdue, 559

U.S. at 551, with Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565

(1986)). Once the lodestar, incorporating the reasonable rate and reasonable hours, has been

determined, there is a strong presumption that the fee based upon the lodestar itself is reasonable.

Id. at 30 (quoting West, 717 F.3d. at 1034), 37-38 (quoting Perdue, 559 U.S. at 551-52, 553-54).

Thus, adjustments to the lodestar, beyond specific refinements made in determining the reasonable

rate and reasonable hours within the lodestar itself, must be carefully and specifically justified. See

Perdue, 559 U.S. at 546, 551, 554 (eschewing the earlier Johnson methodology, but perhaps not


3
  The D.C. Circuit has incorporated these “Johnson” factors in its formulation of an attorney’s reasonable market rate.
See Covington, 57 F.3d at 1108 n.16 (quoting Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 718 (5th Cir.
1974), overruled on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989)). The “customary fee for like work”
is another relevant Johnson factor. Id. The Court may incorporate other factors, including other Johnson factors, that
it considers relevant to determining an attorney’s reasonable hourly rate. Other Johnson factors that may bear on the
“ability” or “skill” of an attorney, and thereby on the attorney’s reasonable hourly rate, and/or on the reasonable hours
may include the “novelty and difficulty” of the legal services performed, and the results obtained to the extent that
those results reflect on the attorney’s “skill and ability”—but it is important to avoid double-counting factors, such
as where the “difficulty” or “results” of a specific case may be reflected in the attorney’s rate (“skill” level) as well as
in the hours expended. These factors can have an inverse relationship where, in certain cases, a junior attorney might
achieve the same results as an experienced attorney but will expend more hours to do so; the lodestar fee may be the
same for each attorney. See Perdue, 559 U.S. at 553, 555; Makray, 159 F. Supp. 3d at 43; Flood v. District of
Columbia, 172 F. Supp. 3d 197, 207 (quoting Perdue, 559 U.S. at 553). “Since an attorney's total fee award is
determined by multiplying the number of hours expended by the hourly rate, reducing the Laffey rates to reflect the
brevity of the case improperly accounts for the length of the proceedings twice.” Flood, 172 F. Supp. 3d at 208 (quoting
Merrick v. District of Columbia, 134 F. Supp. 3d 328, 339 (D.D.C. 2015)).


                                                     Page 9 of 14
Case 20-00157-ELG         Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58              Desc Main
                                   Document     Page 10 of 14




its “factors” when used to determine rather than to depart from the lodestar, and directing a “strong

presumption that the lodestar figure is reasonable, but [noting] that presumption may be overcome

in those rare circumstances in which the lodestar does not adequately take into account a factor

that may properly be considered in determining a reasonable fee”); Flood v. District of Columbia,

172 F. Supp. 3d 197, 215 n.8 (D.D.C. 2016) (quoting SOCM, 857 F.2d at 1522); Winston & Strawn

LLP v. FDIC, 894 F. Supp. 2d 115, 130 (D.D.C. 2012) (first quoting Swedish Hospital v. Shalala,

1 F.3d 1261, 1267 n.3 (D.C. Cir. 1993), and then quoting Perdue, 559 U.S. at 546).

       Precise information as to hours expended is not generally available in a chapter 13 case

where counsel and the debtor agree to proceed under a flat fee arrangement and the flat fee

corresponds with a “presumptively reasonable” or “no-look” fee. In general, attorneys who choose

a flat fee do so, in part, to dispense with documenting their actual hours expended on specific tasks.

See In re Smith, Case No. 20-01278, 2021 WL 389381, at *7 (Bankr. D.S.C. Jan. 28, 2021); In re

Long, 553 B.R. 266, 274-75 (Bankr. M.D. Pa. 2016) (citing, inter alia, Law Offices of David A.

Boone v. Derham–Burk (In re Eliapo), 468 F.3d 592, 599 (9th Cir. 2006)); In re Beale, 553 B.R.

69, 74 (Bankr. E.D. Va. 2016). However, counsel may need to have this information available if a

party-in-interest raises an objection or if the Court otherwise finds it prudent to review the

proposed fee in a specific case. See In re Beale, 553 B.R. at 75-76 (Bankr. E.D. Va. 2016). As one

bankruptcy court noted:

       The use of a Presumptively Reasonable Fee merely obviates the need for an
       attorney, in most cases, to keep contemporaneous time records, file a fee
       application, and attend a hearing on the fee application when requesting the
       Presumptively Reasonable Fee. However, the use of the Presumptively Reasonable
       Fee does not deny the debtor or any other party in interest the right to object to the
       Presumptively Reasonable Fee in a particular case. In such a case, the objecting
       party will have the burden of rebutting the reasonableness of the Presumptively
       Reasonable Fee. In other words, an attorney who attempts to realize the benefits of


                                           Page 10 of 14
Case 20-00157-ELG        Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58             Desc Main
                                  Document     Page 11 of 14




       the Presumptively Reasonable Fee does so at his or her peril if someone objects, as
       the attorney may not have kept supporting, contemporaneous time records.

In re Debtor’s Attorney Fees in Chapter 13 Cases, 374 B.R. 903, 908-09 (Bankr. M.D. Fla. 2007).

       Thus, in this Circuit, the Court must modify the lodestar approach when there is reason to

question the reasonableness of a flat fee that represents, and is substituted for, the lodestar in a

specific case, particularly where counsel has not provided the actual hours expended. This requires

adjusting the rate and hours incorporated in the flat fee to account for subsequent developments in

a case that render original flat fee unreasonable, such as by estimating the fewer hours reasonably

expended in a chapter 13 case that will be dismissed pre-confirmation.

                          B. Counsel’s Application is Unreasonable

       Counsel seeks payment for what can be categorized as basic chapter 13 services: “(a)

Examining and analyzing the debtor’s financial situation[;] and (b) Preparing and filing the

Debtor(s) Objection to two (2) Proofs of Claim and other necessary documents and pleadings in

the case for the debtor’s Chapter 13 Plan.” Application at 1-2. In considering the Application,

       [d]epending upon the specific factual circumstances of a case, there are a variety of
       scenarios that may cause the Court to question the presumption that the
       “precalculated lodestar” provided for by the No–Look Fee is reasonable. For
       example, it may appear to the Court that a case demands substantially less attorney
       time than anticipated by the No–Look Fee or that the attorney has not discharged
       his or her duties with the necessary skill and professionalism contemplated by the
       No–Look Fee.

In re Beale, 553 B.R. 69, 83 (Bankr. E.D. Va. 2016) (citation omitted). See also In re Cervantes,

617 B.R. 687, 690 (Bankr. E.D. Cal. 2020) (noting authority to review a flat fee that may be

“improvident in light of developments not capable of being anticipated”).

       In this case, which is ripe for dismissal with no plan confirmed, the $4,500.00 requested

flat fee is $425.00 under the District of Maryland’s maximum flat fee for an entire case, and


                                          Page 11 of 14
Case 20-00157-ELG        Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58             Desc Main
                                  Document     Page 12 of 14




$988.00 under the Eastern District of Virginia’s maximum full case fee. See supra. The Court finds

that awarding the requested fee would be unreasonable in light of the failure to achieve a

confirmable plan over more than 10 months since the petition was filed. In addition, because the

second denial of confirmation was without leave to amend, there is no other possible posture for

this case but a pre-confirmation dismissal. A reduction of fees approximating the difference

between the actual lodestar (reasonable rate and reasonable hours) and the original flat fee is

warranted here to account for the differences between the lodestar for a successfully completed

chapter 13 case and one for a case ripe for dismissal pre-confirmation. As the Court does not have

the benefit of the actual hours Counsel expended, the Court must evaluate the facts as presented,

informed by other courts’ opinions or presumptive fees in similar situations, including those based

on estimates of how many fewer hours counsel expend on cases dismissed pre-confirmation than

on those successfully represented to confirmation or conclusion.

       The District of Maryland allows $2,175.00 for representation in “all matters relating to plan

confirmation,” which corresponds to 44 percent of the full case amount, and $3,825.00 for work

through “90 days following the entry of the order confirming plan.” D. Md. LBR App. F. An

amount corresponding to 44 percent of the Eastern District of Virginia’s maximum full case flat

fee is $2,414.00. As a further example, the Eastern District of California uses the following table

to estimate the percentage of hours expended, in terms of the percentage of a full case flat fee

earned, through the various stages of a chapter 13 case:

       • Phase I (pre-petition through meeting of creditors) – 30 percent earned.

       • Phase II (meeting of creditors through initial confirmation) – 60 percent earned.

       • Phase III (confirmation to 90 days after Notice of Filed Claims) – 80 percent earned.



                                          Page 12 of 14
Case 20-00157-ELG        Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58             Desc Main
                                  Document     Page 13 of 14




       • Phase IV (discharge, closure, certifications, necessary lien clearances) – 100 percent.

In re Cervantes, 617 B.R. at 698 (footnote omitted). That court typically allows an administrative

claim of 50 percent of the agreed full case flat fee amount when a chapter 13 case is dismissed pre-

confirmation. Id. n.15. An amount equal to 50 percent of the agreed fee in this case is $2,250.00.

The District of South Carolina also attributes approximately 60 percent of full case hours to pre-

confirmation tasks:

       The greatest portion of an attorney's services covered by the No Look Fee are
       expected to occur prior to the confirmation of a plan, including but not limited to
       advising debtor both prior to and after the filing of the petition; compiling,
       providing and filing the debtor's information as required by the Code, applicable
       rules and the Trustee; filing the petition, schedules, statements and plan(s);
       reviewing proofs of claim; communicating with the Trustee, the Court and
       creditors; attending the meeting of creditors and confirmation hearings; and
       addressing confirmation concerns or objections of the Trustee and any other parties-
       in-interest.

In re Smith, 2021, WL 389381, at *7. An amount equal to 60 percent of the agreed fee in this case

is $2,700.00.

       The Court is prepared to allow Counsel $2,500.00 as reasonable compensation for services

rendered through January 22, 2021. This amount, which is 55.6 percent of the agreed fee, is higher

than 44 percent of the maximum full flat fee in the District of Maryland and in the Eastern District

of Virginia. However, pursuant to Federal Rule of Bankruptcy Procedure 2017, the Court will

provide Counsel with an opportunity to provide documentation justifying a higher allowed fee,

and to request a hearing on any supplemental application he may file to seek the amount denied.

See Younger, 360 B.R. at 95-96.




                                          Page 13 of 14
Case 20-00157-ELG           Doc 57    Filed 03/05/21 Entered 03/05/21 09:17:58           Desc Main
                                     Document     Page 14 of 14




                                           III. Conclusion

        Therefore, for the foregoing reasons, it is ORDERED that

        1.     The Application for Allowance of Compensation (ECF No. 48) is GRANTED IN

PART.

        2.     Counsel is allowed an administrative claim in the amount of $2,500.00, of which

he has already received $1,500.00 to be applied against the administrative claim.

        3.     The chapter 13 trustee is authorized to disburse Counsel the unpaid $1,000.00

remainder of the allowed administrative claim out of funds she holds from the debtor’s plan

payments to the extent sufficient such funds are available net of any payment of the chapter 13

trustee’s percentage fee.

        4.     Allowance of the remaining $2,000.00 requested is DENIED, except that within

fourteen (14) days after the date of entry of this Order, Counsel may file a supplemental application

for compensation for an amount up to this denied amount, to include invoice(s) reflecting

contemporaneous time entries in support of the denied amount or affidavits or other information

relevant to the reasonableness of the requested fee.

                                          [Signed and dated above]

        Copy to: Debtor; all counsel of record




                                            Page 14 of 14
